Citation Nr: 0828793	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-35 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a low back disability 
(herniated nucleus pulposus with chronic back pain) currently 
rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to June 
1998.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied an increased rating for the 
veteran's low back disability.

In May 2008, the RO granted entitlement to a separate 40 
percent evaluation for left lower extremity radiculopathy, 
effective June 27, 2005.


FINDINGS OF FACT

1.  The veteran's low back disability is not manifested by 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.

2.  The veteran does not have unfavorable ankylosis of the 
entire thoracolumbar spine.

3.  The veteran's low back disability is not productive of 
incapacitating episodes averaging a total duration of at 
least six weeks annually.

4.  The veteran has neurologic impairment of the left lower 
extremity that results in disability analogous to moderately 
severe incomplete paralysis of the sciatic nerve.

5.  The veteran's low back disability is not productive of 
bowel or bladder impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for a low back disability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 
4.71a; Diagnostic Codes (DCs) 5235-5243 (2007).

2.  The criteria for a separate in excess of 40 percent for 
left lower extremity radiculopathy have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 
8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.

In July 2005, prior to the initial adjudication of the claim, 
the veteran was notified of the evidence not of record that 
was necessary to substantiate the claim.  He was told that he 
needed to provide the names of persons, agency, or company 
who had additional records to help decide his claim.  He was 
informed that VA would attempt to obtain review his claim and 
determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

The veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating in April 2007.  It is therefore inherent in the claim 
that the veteran had actual knowledge of the rating element 
of his increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

In May 2008, the veteran was provided with notice that meets 
the requirements of Vazquez-Flores and while sufficient as to 
content, it is insufficient as to timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, in the July 2005 notice he was told to submit 
evidence showing that his service-connected disorder had 
worsened.  In a Dingess notice dated in April 2007, he was 
provided examples of evidence that may affect his disability 
rating including information about on-going treatment 
records; recent Social Security determinations; or statements 
from employers as to his job performance, lost time, or other 
information regarding how his condition affected his ability 
to work.  Based on the evidence above, the veteran can be 
expected to understand from the various letters from the RO 
what was needed to support his increased rating claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in statements 
made during VA examinations in August 2005 and March 2007 in 
which he discussed the severity of his disability and its 
affects on his daily life.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, the 
Board finds the duty to assist and duty to notify provisions 
have been fulfilled and no further action is necessary under 
those provisions.

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA- authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

Here, the service medical records and all identified and 
authorized post-service medical records relevant to the 
issues on appeal have been requested or obtained.  Further, 
VA medical examinations pertinent to the claim were obtained 
in August 2005 and March 2007.  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  
38 C.F.R. § 4.40 (2007); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions regarding the avoidance of pyramiding 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
flare ups.  38 C.F.R. § 4.14 (2007).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007), however, should 
only be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  
38 C.F.R. § 4.45 (2007).  For the purpose of rating 
disability from arthritis, the spine is considered a major 
joint.  38 C.F.R. § 4.45 (2007).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2007).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2007).

In an August 1998 rating decision, the RO granted service 
connection for herniated nucleus pulposus with chronic low 
back pain and assigned an initial rating of 10 percent under 
Diagnostic Code 5292, effective July 1, 1998.  In a July 1999 
rating decision, the RO increased the evaluation of the 
disability to 20 percent, effective July 1, 1998.  In an 
August 2000 rating decision, the RO increased the evaluation 
of the disability to 40 percent, effective April 2, 2000.  In 
June 2005, the veteran filed this claim for an increased 
rating for his low back disability.  In a May 2008 rating 
decision, the RO granted service connection and a 40 percent 
rating for his left lower extremity radiculopathy, under DC 
8520, effective June 27, 2005.

The Board has evaluated the veteran's low back disability 
under multiple diagnostic codes to determine if there is any 
basis to increase the assigned rating.  Such evaluations 
involve consideration of the level of impairment of a 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59 (2007).

Under Diagnostic Code 5243 (formerly 5293), intervertebral 
disc syndrome (preoperatively or postoperatively) is rated 
either on the total duration of incapacitating episodes over 
the past twelve months, or by combining under 38 C.F.R. 
§ 4.25 separate ratings of its chronic orthopedic and 
neurologic manifestations along with evaluation of all other 
disabilities, whichever method results in the higher 
evaluation.  A 40 percent rating requires that the disability 
be productive of incapacitating episodes having a total 
duration of at least four but less than six weeks per year.  
Finally, a maximum 60 percent rating is available when the 
condition is manifested by incapacitating episodes having a 
total duration of at least six weeks but less than twelve 
weeks per year.

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly or nearly so.  See 67 Fed. Reg. 54,345, 
54,349 and Note (1) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 and Note (1) (2003)).

Effective September 26, 2003, VA revised the criteria for 
rating spinal disorders.  These revisions consist of a new 
rating formula termed General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula) and encompass 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness.  The new diagnostic 
code numbers are Diagnostic Codes 5235-5243 and include 
Diagnostic Code 5237 for lumbosacral or cervical strain, 
Diagnostic Code 5239 for spondylolistheis or segmental 
instability, Diagnostic Code 5242 for degenerative arthritis, 
and Diagnostic Code 5243 for intervertebral disc syndrome.  
Effective September 26, 2003, the diagnostic code number for 
intervertebral disc syndrome is Diagnostic Code 5243, and it 
is to be rated either under the General Rating Formula or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  The Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
effective September 26, 2003, is the same as the criteria for 
incapacitating episodes under the prior Diagnostic Code 5293 
in effect as of September 23, 2002.

Review of the General Rating Formula shows that it states 
that with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residual of injury or disease, a 40 percent 
evaluation is in order for forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation may be assigned in cases of unfavorable ankylosis 
of the entire thoracolumbar spine.

Notes appended to the new General Rating Formula for Disease 
and Injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to the sum of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Each range of motion measurement is to be rounded 
to the nearest five degrees.  Id., Notes (2) and (4).  
Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.  
Id., Note (1).

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), spinal stenosis 
(5238), spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240), or spinal fusion (DC 5241).  
Accordingly, the diagnostic codes pertaining to these 
disabilities are not applicable in this case.

Private medical records dated in August 2002 show that the 
veteran had complaints of low back pain with occasional 
radiating symptoms to the right leg and occasionally to the 
left.  He reported that some days he had no pain at all, but 
indicated that right leg pain was greater than the left.  The 
pain in his right leg extended to the calf.  He did not 
describe numbness or tingling.  On examination, he was able 
to stand erect and walked without a limp.  There was 
localized tenderness across the right lower lumbosacral area.  
He had limited forward bending due to pain.  Lateral bending 
was about 30 degrees.  In a seated position, he reported 
referred pain to the right posterior hip area.  Bragard's and 
cross leg tests were positive.  A May 2002 MRI revealed left 
paracentral disc bulge at L4 and central broad based 
protrusion at L5, S1.  The impression was degenerative disc 
disease of the lumbar spine.  A sciatic stretch test was 
negative.

VA medical records dated in August 2004 show that the veteran 
complained of an exacerbation of chronic low back pain.  He 
reported that Medrol Dosepaks had provided relief in the past 
and requested more of the same.  The assessment was 
exacerbation of low back pain.

Private medical records dated in June 2005 reflect the 
veteran's complaints and treatment for an exacerbation of 
lumbar pain and strain.  At that time, he was provided with 
medication and given a work release that restricted lifting 
of over ten pounds.  An emergency room report dated in June 
2005 reflects complaints of acute left lower back pain.  He 
had reproductive left low back pain that radiated into his 
left leg, with flexion at the hips. He had moderate 
tenderness over the S1-S2 region without deformity, 
ecchymosis, or swelling.  The impression was acute chronic 
low back pain, which radiated to his left leg, likely 
indicative of acute on chronic sciatica.  He was diagnosed 
with acute on chronic left-sided sciatic back pain.

The veteran underwent a VA spine examination in August 2005.  
He had increased pain in his lumbar spine which mostly 
affected his left side.  He said that he used to have back 
problems six times a year that had increased in frequency to 
every month.  The pain was chronic and constant.  Flare-ups 
severely limited his ability to move and limited his 
function.  He did not use assistive devices on a daily basis, 
but did use a cane when flare-ups occurred.  He was 
incapacitated for two or three days when he was unable to 
walk.  He had an increase in left low back pain with any 
prolonged activity.  He took Vicodin for pain as needed.  He 
claimed that Medrol Dosepaks did not provide him any relief.  
He complained of flare-ups that occurred for no particular 
reason.  He was not unsteady when he walked and had never 
undergone surgery.  His low back disability affected his 
ability to walk or drive for any prolonged period of time.  
He was able to continue employment at VA doing scheduling.  
However, with flare-ups he had to take a couple of days off 
from work because he was unable to sit or stand for prolonged 
periods of time.  On examination of the lumbar spine, he 
stood without any problems.  There was tenderness along the 
low lumbosacral area into the greater sciatic notch.  He had 
forward flexion to 30 degrees with pain from 10 to 30 
degrees; extension to 30 degrees with pain from 15 to 30 
degrees; left lateral flexion to 30 degrees with minimal 
pain; right lateral flexion to 20 degrees with pain from zero 
to 20 degrees; right lateral rotation to 30 degrees pain from 
15 to 30 degrees; and left lateral rotation to 30 degrees 
with no pain.  There was an increase in pain with repetitive 
forward flexion and extension and increased pain with lateral 
rotation and flexion.  However, there was no increase in his 
limitation of motion.  He was not additionally limited by 
weakness, fatigue, lack of endurance, or incoordination.  
Pain was his major functional impact.  On neurological 
examination of the bilateral lower extremities, he had 5/5 
strength in bilateral lower extremities in all myotomes from 
L1 to S1 and normal sensation in myotomes L1 through S1.  He 
had a positive straight leg test which reproduced pain in his 
left low back.  Reflexes were 2 plus symmetrical bilaterally.  
An x-ray examination showed decrease in the disk space 
between L4-5 and L5-S1.  He was diagnosed with low back pain 
status-post disk herniation with an increase in symptoms.

VA medical records dated in April 2006 show that the veteran 
reported to employee health with increasing low back and 
buttock pain and associated pain and weakness of the left 
leg.  He had problems the last couple of days.  On 
examination, there was no vertebral tenderness.  His had 
tenderness to palpitation at the S1 and buttocks area with 
radicular pain down the lower left extremity and he could not 
place weight on the left leg.  The assessment was chronic low 
back pain with associated radicular pain of the left leg.  In 
May 2006, he underwent an EMG, the impression of which was 
mild chronic S1 radiculopathy involving the lower left 
extremity, while a nerve conduction study revealed normal 
left sural sensory nerve and normal left peroneal and tibial 
motor nerve.  An x-ray of the S1 joints revealed normal S1 
joints bilaterally.  In August 2006, a lumbar cushion device 
was prescribed.  In December 2006 his low back disability was 
assessed as lumbago.  It was noted that he had normal S1 x-
rays in June 2005 and that EMG results in May 2005 revealed 
mild chronic S1 radiculopathy involving the left lower 
extremity.

The veteran underwent a VA spine examination in March 2007.  
It was noted that he did not have a long history of any 
incapacitating episodes.  He used the assistive devices a 
cane and a brace as needed, but was not using an assistive 
device at the time of the examination.  He was rarely 
unsteady and was able to walk one to two blocks.  He had not 
undergone any surgery.  He did not report flare-ups and rated 
his pain as a seven out of ten on the pain scale.  He stated 
that he missed about two weeks of employment over the past 
year due to his back disability.  On examination of the 
thoracolumbar spine, he had a normal posture, gait, position 
of the head, and curvature of the spine.  There was no spasm, 
tenderness to palpation, painful motion; or non-organic 
findings, sensory changes, or motor changes.  Straight leg 
test (Lasegue's) was negative.  He had flexion to 90 degrees 
with lateral flexion, bilaterally, and lateral rotation, 
bilaterally, to 30 degrees.  This did not change with 
repetitive motion and there was no pain with range of motion 
tests.  The examiner opined that his range of motion was not 
reduced.  There was no ankylosis of the spine.  Plain films 
of the lumbar spine revealed mild degenerative disc disease 
at L4-5, L5-S1.  There were no vertebral fractures.  He was 
diagnosed with mild degenerative disc disease with chronic 
low back pain and radiculopathy.

The veteran was afforded a VA peripheral nerves examination 
in March 2007 during which he complained of throbbing pain 
down his left leg since service.  The examiner noted that 
while the veteran had a sensory impairment, the affected 
group was the sciatic left S1 to the left.  He was diagnosed 
with sensory S1 left radiculopathy secondary to lumbar 
spondylosis.

As to his orthopedic impairment, because the veteran is 
already rated at the maximum rating for low back disability 
other than unfavorable ankylosis, which the medical evidence 
affirmatively shows that he does not have, and indeed, he 
does not contend otherwise, the preponderance of the evidence 
is against entitlement to an evaluation in excess of 40 
percent under the general rating criteria for the spine.

Further, while the veteran contends that his low back 
disability has caused to him to miss work up to two weeks in 
the past year, the medical evidence does not show that any 
physician, private or VA, has diagnosed him as having an 
incapacitating episodes and prescribed bed rest to treat this 
disability.  As such, entitlement to an evaluation in excess 
of 40 percent under DC 5243 is not warranted.

In light of the foregoing, the Board has determined that the 
veteran is entitled to no more than a 40 percent disability 
rating under any of the spinal rating criteria applicable.  
Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  Although the veteran has complained of 
pain and flare-ups, range of motion testing on VA examination 
in August 2005 revealed that he was not additionally limited 
by weakness, fatigue, lack of endurance, or incoordination.  
On VA examination in March 2007 revealed no additional loss 
of motion on repetitive use.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The question before the Board, then, is 
whether the veteran is entitled to a higher rating for his 
neurological manifestations.

1.  Rating for Neurological Impairment

The veteran's left-sided radiculopathy is currently evaluated 
as 40 percent disabling under DC 8520.  That code provides 
that a 40 percent evaluation requires moderately severe 
incomplete paralysis; and a 60 percent evaluation requires 
severe incomplete paralysis with marked muscular atrophy.  
When there is complete paralysis, the foot dangles and drops, 
no active movement of the muscles below the knee is possible, 
and flexion of the knee is weakened or (very rarely) lost.

Pursuant to 38 C.F.R. § 4.123, the maximum rating that may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis, i.e., no more 
than 40 percent.  

VA and private medical records reflect the veteran's 
complaints of numbness and tingling in the left leg.  In 
August 2002, he complained of low back pain with occasional 
radiating symptoms to the right leg and occasionally to the 
left.  He reported that some days he had no pain at all, but 
indicated that right leg pain was greater than the left.  The 
pain in his right leg extended to the calf.  In June 2005, he 
was diagnosed with acute on chronic left-sided sciatic back 
pain.  In May 2006, he underwent an EMG, the impression of 
which was mild chronic S1 radiculopathy involving the lower 
left extremity.  On VA peripheral nerve examination in March 
2007, he was diagnosed with sensory S1 left radiculopathy 
secondary to lumbar spondylosis.

In light of the above, the Board finds that he warrants a 40 
percent rating under DC 8520, but no more, for left lower 
extremity radiculopathy.  There is no evidence of severe 
incomplete paralysis with marked muscular atrophy which would 
warrant a higher rating of 60 percent.  Thus, entitlement to 
an evaluation in excess of 40 percent is not warranted.

2.  Extraschedular Consideration

The Board further finds that the schedular criteria are 
adequate to evaluate the low back disability, and that 
assignment of evaluation higher than 40 percent, on an extra-
schedular basis, is not warranted.  The above determinations 
are based on application of pertinent provisions of the VA's 
Schedule for Rating Disabilities.  There is no showing that 
the discrete manifestations of the veteran's low back 
disability are so exceptional or so unusual a disability 
picture as to warrant increased initial ratings on an 
extraschedular basis.  See 38 C.F.R. § 3.321.  The Board 
acknowledges the veteran's report that, during periods of 
flare-up, he is greatly disabled due to his low back 
disability.  He provided a list of dates on which he used 
sick leave due to his low back disability and stated on VA 
examination in March 2007 that he missed about two weeks of 
employment over the past year due to his low back disability.  
The Board notes, however, that substantial interference with 
employment is contemplated in the 40 percent evaluations.  In 
addition, there is no showing that the low back disability 
has necessitated frequent periods of hospitalization, or has 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of these factors, the 
criteria for submission for assignment of assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App.  88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The Board recognizes the veteran's own contention as to the 
severity of his low back disability.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As a layperson, however, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as whether the current symptoms 
satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the veteran is 
competent to give evidence about what she experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  As a 
result, the veteran's own assertions do not constitute 
competent medical evidence in support of an increased rating 
for a low back disability.

In sum, the weight of the credible evidence demonstrates that 
the orthopedic manifestations of the veteran's low back 
disability warrant no more than a 40 percent rating at any 
time during the pendency of this appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).  The Board also finds that the veteran entitled to a 
separate rating of no more than 40 percent for left lower 
extremity radiculopathy, as there is no objective evidence of 
any neurological manifestations that would warrant a rating 
in excess of 40 percent.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 40 percent for a low back 
disability is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


